

117 HR 1163 IH: Federal Police Camera and Accountability Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1163IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Ms. Norton (for herself and Mr. Beyer) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require Federal law enforcement officers to wear body cameras, and for other purposes.1.Short titleThis Act may be cited as the Federal Police Camera and Accountability Act.2.Requirements for Federal law enforcement officers regarding the use of body cameras(a)DefinitionsIn this section:(1)MinorThe term minor means any individual under 18 years of age.(2)Subject of the video footageThe term subject of the video footage—(A)means any identifiable Federal law enforcement officer or any identifiable suspect, victim, detainee, conversant, injured party, or other similarly situated person who appears on the body camera recording; and(B)does not include people who only incidentally appear on the recording.(3)Video footageThe term video footage means any images or audio recorded by a body camera.(4)Facial recognition or other biometric surveillanceThe term facial recognition or other biometric surveillance means an automated or semiautomated process that captures or analyzes biometric data of an individual to identify or assist in identifying an individual or an automated or semiautomated process that generates, or assists in generating, surveillance information about an individual based on biometric data.(b)Requirement To wear body camera(1)In generalFederal law enforcement officers shall wear a body camera.(2)Requirement for body cameraA body camera required under paragraph (1) shall—(A)have a field of view at least as broad as the officer’s vision; and(B)be worn in a manner that maximizes the camera’s ability to capture video footage of the officer’s activities.(c)Requirement To activate(1)In generalBoth the video and audio recording functions of the body camera shall be activated whenever a Federal law enforcement officer is responding to a call for service or at the initiation of any other law enforcement or investigative stop (as such term is defined in section 3) between a Federal law enforcement officer and a member of the public, except that when an immediate threat to the officer’s life or safety makes activating the camera impossible or dangerous, the officer shall activate the camera at the first reasonable opportunity to do so.(2)Allowable deactivationThe body camera shall not be deactivated until the stop has fully concluded and the Federal law enforcement officer leaves the scene.(d)Notification of subject of recordingA Federal law enforcement officer who is wearing a body camera shall notify any subject of the recording that he or she is being recorded by a body camera as close to the inception of the stop as is reasonably possible.(e)RequirementsNotwithstanding subsection (c), the following shall apply to the use of a body camera:(1)Prior to entering a private residence without a warrant or in non-exigent circumstances, a Federal law enforcement officer shall ask the occupant if the occupant wants the officer to discontinue use of the officer’s body camera. If the occupant responds affirmatively, the Federal law enforcement officer shall immediately discontinue use of the body camera.(2)When interacting with an apparent crime victim, a Federal law enforcement officer shall, as soon as practicable, ask the apparent crime victim if the apparent crime victim wants the officer to discontinue use of the officer’s body camera. If the apparent crime victim responds affirmatively, the Federal law enforcement officer shall immediately discontinue use of the body camera.(3)When interacting with a person seeking to anonymously report a crime or assist in an ongoing law enforcement investigation, a Federal law enforcement officer shall, as soon as practicable, ask the person seeking to remain anonymous, if the person seeking to remain anonymous wants the officer to discontinue use of the officer’s body camera. If the person seeking to remain anonymous responds affirmatively, the Federal law enforcement officer shall immediately discontinue use of the body camera.(f)Recording of offers To discontinue use of body cameraEach offer of a Federal law enforcement officer to discontinue the use of a body camera made pursuant to subsection (e), and the responses thereto, shall be recorded by the body camera prior to discontinuing use of the body camera.(g)Limitations on use of body cameraBody cameras shall not be used to gather intelligence information based on First Amendment protected speech, associations, or religion, or to record activity that is unrelated to a response to a call for service or a law enforcement or investigative stop between a law enforcement officer and a member of the public, and shall not be equipped with or employ any facial recognition or other biometric surveillance technologies.(h)ExceptionsFederal law enforcement officers—(1)shall not be required to use body cameras during investigative or enforcement stops with the public in the case that—(A)recording would risk the safety of a confidential informant, citizen informant, or undercover officer;(B)recording would pose a serious risk to national security; or(C)the officer is a military police officer, a member of the United States Army Criminal Investigation Command, or a protective detail assigned to a Federal or foreign official while performing his or her duties; and(2)shall not activate a body camera while on the grounds of any public, private, or parochial elementary or secondary school, except when responding to an imminent threat to life or health.(i)Retention of footage(1)In generalBody camera video footage shall be retained by the law enforcement agency that employs the officer whose camera captured the footage, or an authorized agent thereof, for 6 months after the date it was recorded, after which time such footage shall be permanently deleted.(2)Right to inspectDuring the 6-month retention period described in paragraph (1), the following persons shall have the right to inspect the body camera footage:(A)Any person who is a subject of body camera video footage, and their designated legal counsel.(B)A parent or legal guardian of a minor subject of body camera video footage, and their designated legal counsel.(C)The spouse, next of kin, or legally authorized designee of a deceased subject of body camera video footage, and their designated legal counsel.(D)A Federal law enforcement officer whose body camera recorded the video footage, and their designated legal counsel, subject to the limitations and restrictions in this part.(E)The superior officer of a Federal law enforcement officer whose body camera recorded the video footage, subject to the limitations and restrictions in this part.(F)Any defense counsel who claims, pursuant to a written affidavit, to have a reasonable basis for believing a video may contain evidence that exculpates a client.(3)LimitationThe right to inspect subject to subsection (j)(1) shall not include the right to possess a copy of the body camera video footage, unless the release of the body camera footage is otherwise authorized by this part or by another applicable law. When a body camera fails to capture some or all of the audio or video of an incident due to malfunction, displacement of camera, or any other cause, any audio or video footage that is captured shall be treated the same as any other body camera audio or video footage under this Act.(j)Additional retention requirementsNotwithstanding the retention and deletion requirements in subsection (i), the following shall apply to body camera video footage under this Act:(1)Body camera video footage shall be automatically retained for not less than 3 years if the video footage captures an interaction or event involving—(A)any use of force; or(B)a stop about which a complaint has been registered by a subject of the video footage.(2)Body camera video footage shall be retained for not less than 3 years if a longer retention period is voluntarily requested by—(A)the Federal law enforcement officer whose body camera recorded the video footage, if that officer reasonably asserts the video footage has evidentiary or exculpatory value in an ongoing investigation;(B)any Federal law enforcement officer who is a subject of the video footage, if that officer reasonably asserts the video footage has evidentiary or exculpatory value;(C)any superior officer of a Federal law enforcement officer whose body camera recorded the video footage or who is a subject of the video footage, if that superior officer reasonably asserts the video footage has evidentiary or exculpatory value;(D)any Federal law enforcement officer, if the video footage is being retained solely and exclusively for police training purposes;(E)any member of the public who is a subject of the video footage;(F)any parent or legal guardian of a minor who is a subject of the video footage; or(G)a deceased subject’s spouse, next of kin, or legally authorized designee.(k)Public reviewFor purposes of subparagraphs (E), (F), and (G) of subsection (j)(2), any member of the public who is a subject of video footage, the parent or legal guardian of a minor who is a subject of the video footage, or a deceased subject’s next of kin or legally authorized designee, shall be permitted to review the specific video footage in question in order to make a determination as to whether they will voluntarily request it be subjected to a minimum 3-year retention period.(l)Disclosure(1)In generalExcept as provided in paragraph (2), all video footage of an interaction or event captured by a body camera, if that interaction or event is identified with reasonable specificity and requested by a member of the public, shall be provided to the person or entity making the request in accordance with the procedures for requesting and providing government records set forth in the section 552a of title 5, United States Code.(2)ExceptionsThe following categories of video footage shall not be released to the public in the absence of express written permission from the non-law enforcement subjects of the video footage:(A)Video footage not subject to a minimum 3-year retention period pursuant to subsection (j).(B)Video footage that is subject to a minimum 3-year retention period solely and exclusively pursuant to paragraph (1)(B) or (2) of subsection (j).(3)Priority of requestsNotwithstanding any time periods established for acknowledging and responding to records requests in section 552a of title 5, United States Code, responses to requests for video footage that is subject to a minimum 3-year retention period pursuant to subsection (j)(1)(A), where a subject of the video footage is recorded being killed, shot by a firearm, or grievously injured, shall be prioritized and, if approved, the requested video footage shall be provided as expeditiously as possible, but in no circumstances later than 5 days following receipt of the request.(4)Use of redaction technology(A)In generalWhenever doing so is necessary to protect personal privacy, the right to a fair trial, the identity of a confidential source or crime victim, or the life or physical safety of any person appearing in video footage, redaction technology may be used to obscure the face and other personally identifying characteristics of that person, including the tone of the person’s voice, provided the redaction does not interfere with a viewer’s ability to fully, completely, and accurately comprehend the events captured on the video footage.(B)RequirementsThe following requirements shall apply to redactions under subparagraph (A):(i)When redaction is performed on video footage pursuant to this paragraph, an unedited, original version of the video footage shall be retained pursuant to the requirements of subsections (i) and (j).(ii)Except pursuant to the rules for the redaction of video footage set forth in this subsection or where it is otherwise expressly authorized by this Act, no other editing or alteration of video footage, including a reduction of the video footage’s resolution, shall be permitted.(m)Prohibited withholding of footageBody camera video footage may not be withheld from the public on the basis that it is an investigatory record or was compiled for law enforcement purposes where any person under investigation or whose conduct is under review is a police officer or other law enforcement employee and the video footage relates to that person’s conduct in their official capacity.(n)AdmissibilityAny video footage retained beyond 6 months solely and exclusively pursuant to subsection (j)(2)(D) shall not be admissible as evidence in any criminal or civil legal or administrative proceeding.(o)ConfidentialityNo government agency or official, or law enforcement agency, officer, or official may publicly disclose, release, or share body camera video footage unless—(1)doing so is expressly authorized pursuant to this Act or another applicable law; or(2)the video footage is subject to public release pursuant to subsection (l), and not exempted from public release pursuant to subsection (l)(1).(p)Limitation on Federal law enforcement officer viewing of body camera footageNo Federal law enforcement officer shall review or receive an accounting of any body camera video footage that is subject to a minimum 3-year retention period pursuant to subsection (j)(1) prior to completing any required initial reports, statements, and interviews regarding the recorded event, unless doing so is necessary, while in the field, to address an immediate threat to life or safety.(q)Additional limitationsVideo footage may not be—(1)in the case of footage that is not subject to a minimum 3-year retention period, viewed by any superior officer of a Federal law enforcement officer whose body camera recorded the footage absent a specific allegation of misconduct; or(2)divulged or used by any law enforcement agency for any commercial or other non-law enforcement purpose.(r)Third-Party maintenance of footageWhere a law enforcement agency authorizes a third party to act as its agent in maintaining body camera footage, the agent shall not be permitted to independently access, view, or alter any video footage, except to delete videos as required by law or agency retention policies.(s)Enforcement(1)In generalIf any Federal law enforcement officer, or any employee or agent of a Federal law enforcement agency fails to adhere to the recording or retention requirements contained in this Act, intentionally interferes with a body camera’s ability to accurately capture video footage, or otherwise manipulates the video footage captured by a body camera during or after its operation—(A)appropriate disciplinary action shall be taken against the individual officer, employee, or agent;(B)a rebuttable evidentiary presumption shall be adopted in favor of a criminal defendant who reasonably asserts that exculpatory evidence was destroyed or not captured; and(C)a rebuttable evidentiary presumption shall be adopted on behalf of a civil plaintiff suing the Government, a Federal law enforcement agency, or a Federal law enforcement officer for damages based on misconduct who reasonably asserts that evidence supporting their claim was destroyed or not captured.(2)Proof compliance was impossibleThe disciplinary action requirement and rebuttable presumptions described in paragraph (1) may be overcome by contrary evidence or proof of exigent circumstances that made compliance impossible.(t)Use of force investigationsIn the case that a Federal law enforcement officer equipped with a body camera is involved in, a witness to, or within viewable sight range of either the use of force by another law enforcement officer that results in a death, the use of force by another law enforcement officer, during which the discharge of a firearm results in an injury, or the conduct of another law enforcement officer that becomes the subject of a criminal investigation—(1)the law enforcement agency that employs the law enforcement officer, or the agency or department conducting the related criminal investigation, as appropriate, shall promptly take possession of the body camera, and shall maintain such camera, and any data on such camera, in accordance with the applicable rules governing the preservation of evidence;(2)a copy of the data on such body camera shall be made in accordance with prevailing forensic standards for data collection and reproduction; and(3)such copied data shall be made available to the public in accordance with subsection (l).(u)Limitation on use of footage as evidenceAny body camera video footage recorded by a Federal law enforcement officer that violates this Act or any other applicable law may not be offered as evidence by any government entity, agency, department, prosecutorial office, or any other subdivision thereof in any criminal or civil action or proceeding against any member of the public.(v)Publication of agency policiesAny Federal law enforcement agency policy or other guidance regarding body cameras, their use, or the video footage therefrom that is adopted by a Federal agency or department, shall be made publicly available on that agency’s website.(w)Rule of constructionNothing in this Act shall be construed to preempt any laws governing the maintenance, production, and destruction of evidence in criminal investigations and prosecutions.3.Patrol vehicles with in-car video recording cameras(a)DefinitionsIn this section:(1)Audio recordingThe term audio recording means the recorded conversation between a Federal law enforcement officer and a second party.(2)Emergency lightsThe term emergency lights means oscillating, rotating, or flashing lights on patrol vehicles.(3)Enforcement or investigative stopThe term enforcement or investigative stop means an action by a Federal law enforcement officer in relation to enforcement and investigation duties, including traffic stops, pedestrian stops, abandoned vehicle contacts, motorist assists, commercial motor vehicle stops, roadside safety checks, requests for identification, or responses to requests for emergency assistance.(4)In-car video cameraThe term in-car video camera means a video camera located in a patrol vehicle.(5)In-car video camera recording equipmentThe term in-car video camera recording equipment means a video camera recording system located in a patrol vehicle consisting of a camera assembly, recording mechanism, and an in-car video recording medium.(6)RecordingThe term recording means the process of capturing data or information stored on a recording medium as required under this section.(7)Recording mediumThe term recording medium means any recording medium for the retention and playback of recorded audio and video including VHS, DVD, hard drive, solid state, digital, or flash memory technology.(8)Wireless microphoneThe term wireless microphone means a device worn by a Federal law enforcement officer or any other equipment used to record conversations between the officer and a second party and transmitted to the recording equipment.(b)Requirements(1)In generalEach Federal law enforcement agency shall install in-car video camera recording equipment in all patrol vehicles with a recording medium capable of recording for a period of 10 hours or more and capable of making audio recordings with the assistance of a wireless microphone.(2)Recording equipment requirementsIn-car video camera recording equipment with a recording medium capable of recording for a period of 10 hours or more shall record activities—(A)whenever a patrol vehicle is assigned to patrol duty;(B)outside a patrol vehicle whenever—(i)a Federal law enforcement officer assigned that patrol vehicle is conducting an enforcement or investigative stop;(ii)patrol vehicle emergency lights are activated or would otherwise be activated if not for the need to conceal the presence of law enforcement; or(iii)an officer reasonably believes recording may assist with prosecution, enhance safety, or for any other lawful purpose; and(C)inside the vehicle when transporting an arrestee or when an officer reasonably believes recording may assist with prosecution, enhance safety, or for any other lawful purpose.(3)Requirements for recording(A)In generalA Federal law enforcement officer shall begin recording for an enforcement or investigative stop when the officer determines an enforcement stop is necessary and shall continue until the enforcement action has been completed and the subject of the enforcement or investigative stop or the officer has left the scene.(B)Activation with lightsA Federal law enforcement officer shall begin recording when patrol vehicle emergency lights are activated or when they would otherwise be activated if not for the need to conceal the presence of law enforcement, and shall continue until the reason for the activation ceases to exist, regardless of whether the emergency lights are no longer activated.(C)Permissible recordingA Federal law enforcement officer may begin recording if the officer reasonably believes recording may assist with prosecution, enhance safety, or for any other lawful purpose; and shall continue until the reason for recording ceases to exist.(4)Enforcement or investigative stopsA Federal law enforcement officer shall record any enforcement or investigative stop. Audio recording shall terminate upon release of the violator and prior to initiating a separate criminal investigation.(c)Retention of recordingsRecordings made on in-car video camera recording medium shall be retained for a storage period of at least 90 days. Under no circumstances shall any recording made on in-car video camera recording medium be altered or erased prior to the expiration of the designated storage period. Upon completion of the storage period, the recording medium may be erased and reissued for operational use unless otherwise ordered or if designated for evidentiary or training purposes.(d)Accessibility of recordingsAudio or video recordings made pursuant to this section shall be available under the applicable provisions of section 552a of title 5, United States Code. Only recorded portions of the audio recording or video recording medium applicable to the request will be available for inspection or copying.(e)Maintenance requiredThe agency shall ensure proper care and maintenance of in-car video camera recording equipment and recording medium. An officer operating a patrol vehicle must immediately document and notify the appropriate person of any technical difficulties, failures, or problems with the in-car video camera recording equipment or recording medium. Upon receiving notice, every reasonable effort shall be made to correct and repair any of the in-car video camera recording equipment or recording medium and determine if it is in the public interest to permit the use of the patrol vehicle.4.Facial recognition technologyNo camera or recording device authorized or required to be used under this Act may employ facial recognition or other biometric surveillance technology. Used for purposes of this prohibition includes the use of a facial recognition or other biometric surveillance system in real-time or on a recording, or making a request or entering into an agreement for another law enforcement agency or other third party to use a facial recognition or other biometric surveillance system on behalf of the requesting officer or agency.5.GAO studyNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study on Federal law enforcement officer training, vehicle pursuits, use of force, and interaction with citizens, and submit a report on such study to—(1)the Committees on the Judiciary of the House of Representatives and of the Senate;(2)the Committee on Oversight and Reform of the House of Representatives; and(3)the Committee on Homeland Security and Governmental Affairs of the Senate.6.RegulationsNot later than 6 months after the date of the enactment of this Act, the Attorney General shall issue such final regulations as are necessary to carry out this Act.7.Rule of constructionNothing in this Act shall be construed to impose any requirement on a Federal law enforcement officer outside of the course of carrying out that officer’s duty.